Citation Nr: 1529126	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the reduction of the disability rating for instability of the right knee from 20 percent to noncompensable was proper.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to August 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing at the RO in February 2014.  A transcript of that hearing has been associated with the electronic claims file.

The Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System files, as well as the evidence in his physical claims file.  The Virtual VA filed contains a copy of the February 2014 hearing transcript and updated treatment records.  The additional records are either duplicative of evidence within the physical claims file or irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO proposed to decrease the evaluation for the right knee instability from 20 percent to noncompensable, based on evidence of no instability.  The RO promulgated that proposed reduction in an April 2011 rating decision, and the Veteran's evaluation was decreased to noncompensable, effective July 1, 2011.

2.  At the time of the effective date of reduction, in April 2011, the 20 percent disability rating for the service-connected instability of the right knee had been in effect for more than five years.

3.  The evidence of record does not show that the Veteran's instability of the right knee had sustained improvement at the time of the April 2011 reduction.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 20 percent rating for instability of the right knee.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the VCAA does not apply to the claim decided herein.

When reducing an assigned rating, notice procedures apply.  Generally, when a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all of the material facts and reasons supporting the proposed reduction.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In this case, a letter accompanying the October 2009 rating decision proposing to reduce the rating for right knee instability provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be medical or other evidence, including a statement from a physician who treated or examined the Veteran.  The RO also notified him that he could request a personal hearing to provide testimony on this matter.  The RO further informed him that, if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  The Veteran requested a rescheduled examination and one was provided; no other requests were made.  Furthermore, when the reduction was effectuated in April 2011, it was not effective until July 2011; thus, all content and timing requirements are met.  38 C.F.R. § 3.105(e), (i)(2)(i).  

The Veteran provided testimony before the Board at a hearing in February 2014.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties.  See 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where an evaluation has been in effect for five years, it is considered a stabilized rating and certain procedures must be followed prior to reducing such a rating.  38 C.F.R. § 3.344(a), (c) (2014).  When considering a rating reduction, it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Brown v. Brown , 5 Vet. App. 413, 419 (1993).  VA must also consider whether there is an improvement in the Veteran's ability to function under the ordinary conditions of work.  Schafrath, 1 Vet. App. at 594; Faust v. West, 13 Vet. App. 342, 349 (2000).  Thus, VA is required to consider not only the effect of any improvement in the Veteran's disability on his or her daily life but also specifically on his or her ability to work.  The burden of proof is on VA to show by a preponderance of the evidence that its action was proper.  Brown, 5 Vet. App. at 421.

The provisions of 38 C.F.R. § 3.344(a) apply where, as here, a rating was in effect for 5 years: the 20 percent rating for right knee instability was in effect from October 2002 to July 2011.  38 C.F.R. § 3.344(c).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). Material improvement cannot be shown without a comparison of the previous and current physical and mental conditions.  In addition, once material improvement is found, the VA must further consider the circumstances under which the improvement occurred.  Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).

Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, supra. 

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  At the time of the April 2011 reduction, the evidence before the RO consisted of VA examinations dated in August 2007, November 2009, and December 2010.  

The Veteran underwent a VA examination for his right knee in August 2007.  Specifically, the VA examiner noted he did not detect any instability of the knee or crepitus, although the examiner noted tenderness to palpation over the medial and lateral joint lines.  The examiner also noted that the Veteran wore a brace on his right knee.  The examiner diagnosed internal derangement of the right knee.  

In a March 2008 rating decision, the RO continued a 20 percent evaluation for internal derangement, right knee under Diagnostic Code 5257.  The Veteran was scheduled for a routine examination of the right knee in September 2009; however, he failed to appear.  In October 2009, the RO issued a rating decision in which it proposed a reduction from 20 percent to noncompensable based on the lack of instability at the August 2007 VA examination and the Veteran's failure to report to the examination.  The Veteran requested his examination be rescheduled.

At the November 2009 VA examination, the Veteran reported daily use of a brace, swelling, and occasional locking.  He denied any dislocation or subluxation but stated that sometimes he feels his knee is unstable.  A physical examination showed his right knee was tender medially and laterally with no effusion or redness.  There was no laxity or crepitus of the patella.  Lachman test and collateral ligament test were negative and McMurray test was normal.  The examiner noted a little bit of laxity on stressing the knee, which was noted to be mild.  A click was also noted.  The examiner diagnosed internal derangement of the right knee with osteoarthritis.  A knee brace was needed and mild instability was noted on the lateral stressing.  

A VA examination was conducted in December 2010.  The Veteran reported that he wears a knee brace daily and that his right knee "locks and goes out." His pain is medial and under the patella.  Upon examination, the examiner noted tenderness and a prominence of the medial femoral condyle.  The knee was specifically stable in the mediolateral and AP range.  McMurray's and Lachman's tests were negative.  The examiner found that there was no instability, but there was minimal patellofemoral crepitation.  The patella was not abnormally mobile or subluxable.  The examiner diagnosed a history of medial collateral ligament injury, healed, with stable knee.  The examiner also noted that the Veteran complaints of pain, weakness, stiffness, giving way, locking, lack of endurance, and effusion but no episodes of dislocation.  Although the Veteran uses a cane and brace, the examiner noted that the Veteran was able to walk a normal gait without these.  

The Veteran provided testimony at a travel Board hearing held in February 2015.  The Veteran indicated that his right knee manifestations included buckling, swelling, pain, and giving way.  He stated that he wears a right knee brace and that his right knee condition had gotten worse, not better over time.  

Resolving the benefit of doubt in favor of the Veteran, the evidence does not satisfactorily show that right knee instability has undergone sustained improvement that is reasonably certain to be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In this regard, the Board acknowledges that although examination findings of August 2007 and December 2010 were negative for objective evidence of instability, mild instability was noted at the November 2009 examination.  This indicates a disability that is in flux, not one with sustained improvement.  Accordingly, the Board does not find that sustained material improvement, which will be maintained under the ordinary conditions of life has been shown, as per 38 C.F.R. § 3.44(a).  Accordingly, the 20 percent rating for right knee instability is restored effective from July 2, 2011 and the claim is granted.  



ORDER

Restoration of the 20 percent rating for service-connected instability of the right knee is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


